Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 1 of 92




                      EXHIBIT 1
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 2 of 92    E-FILED
                                                            IN COUNTY CLERK'S OFFICE
                                                          PIERCE COUNTY, WASHINGTON

                                                              April 25 2019 4:06 PM

                                                                 KEVIN STOCK
                                                                COUNTY CLERK
                                                              NO: 19-2-07409-0
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 3 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 4 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 5 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 6 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 7 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 8 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 9 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 10 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 11 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 12 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 13 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 14 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 15 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 16 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 17 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 18 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 19 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 20 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 21 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 22 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 23 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 24 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 25 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 26 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 27 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 28 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 29 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 30 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 31 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 32 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 33 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 34 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 35 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 36 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 37 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 38 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 39 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 40 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 41 of 92




                       EXHIBIT 2
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 42 of 92    E-FILED
                                                             IN COUNTY CLERK'S OFFICE
                                                           PIERCE COUNTY, WASHINGTON

                                                               May 17 2019 12:37 PM

                                                                  KEVIN STOCK
                                                                 COUNTY CLERK
                                                               NO: 19-2-07409-0
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 43 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 44 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 45 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 46 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 47 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 48 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 49 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 50 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 51 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 52 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 53 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 54 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 55 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 56 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 57 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 58 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 59 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 60 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 61 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 62 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 63 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 64 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 65 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 66 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 67 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 68 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 69 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 70 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 71 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 72 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 73 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 74 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 75 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 76 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 77 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 78 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 79 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 80 of 92
Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 81 of 92




                       EXHIBIT 3
            Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 82 of 92



 1

 2

 3

 4

 5

 6

 7                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                  IN AND FOR PIERCE COUNTY
 8

 9
       THE BANK OF NEW YORK MELLON F/K/A                    CASE: 19-2-07409-0
10     THE BANK OF NEW YORK AS TRUSTEE
       FOR FIRST HORIZON ALTERNATIVE                        ANSWER TO FIRST AMENDED
11     MORTGAGE SECURITIES TRUST 2006-                      COMPLAINT FOR DEED OF TRUST
       AA6,                                                 FORECLOSURE
12
                          Plaintiff,
13
               vs.
14
       DEBORAH TOWNSEND; SCOTT
15     TOWNSEND; MORTGAGE ELECTRONIC
       REGISTRATION SYSTEMS; FIRST
16     HORIZON HOME LOAN CORPORATION;
       JOHN AND/OR JANE DOE, UNKNOWN
17     OCCUPANTS/CO-HABITANTS OF THE
       SUBJECT PREMISES,
18
                           Defendants.
19

20          DEBORAH TOWNSEND and SCOTT TOWNSEND, collectively “Defendants,” by

21   and through the undersigned counsel hereby file their Answer and Affirmative Defenses to

22   Plaintiff’s First Amended Complaint and state the following for support:

23                                                 1.

24
      ANSWER & AFFIRMATIVE DEFENSES                        1               HA THU DAO, ESQ
                                                                             10728-16 th Avenue SW
                                                                               Seattle WA 98146
                                                                       Tel. 727-269-9334/Fax. 206-933-7863
            Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 83 of 92



 1          The Amended Complaint is an unlawful attempt to establish personal liability on the

 2   part of the Defendants whose debt was extinguished in bankruptcy. In the Amended Complaint,

 3   paragraph 1, Plaintiff states that “In no event should this proceeding be construed as an attempt

 4   to establish personal liability for any persons whose debt has been extinguished in bankruptcy

 5   or by an In Rem order granting relief from stay.” Yet, despite this disclaimer, paragraph 12 of

 6   the Amended Complaint states, “Election to Accelerate: Borrower materially breached the terms

 7   of the Loan by failing to make payments when due . . . Because of the default, Plaintiff has

 8   exercised and does hereby exercise the option granted in the Loan documents to declare the

 9   whole of the balance of both the principal and interest thereon immediately due and payable.”

10   Paragraph 13 demands payment of principal in the amount of $650,000 and accrued interest

11   through April 25, 2019, in the amount of $303,829.71. Paragraph 14 claims that the Plaintiff is

12   “entitled to its reasonable attorney fees and costs incurred herein.” Paragraph 20 demands a

13   money judgment consisting of “the amounts due under the Note together with prejudgment

14   interest and fees and costs recoverable under the Loan documents” as well as prejudgment

15   interest at the legal rate of 12% per annum or the contract rate of interest, whichever is greater.

16                                  I. VENUE AND JURISDICTION

17                                                    2.

18          The action initiated by Plaintiff in the state court is related to bankruptcy because the

19   outcome could alter the defendants’ rights, liabilities, options, or freedom of action, either

20   positively or negatively, and which would impact the finality of the discharge order as issued by

21   the bankruptcy court.

22          Plaintiff’s claims are of a federal nature on the theory that resolution of the same will

23   necessarily turn on this Court’s construction of bankruptcy law. The Supreme Court has often

24
      ANSWER & AFFIRMATIVE DEFENSES                           2               HA THU DAO, ESQ
                                                                                10728-16 th Avenue SW
                                                                                  Seattle WA 98146
                                                                          Tel. 727-269-9334/Fax. 206-933-7863
              Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 84 of 92



 1   noted that a case can “arise under” federal law “where the vindication of a right under state law

 2   necessarily turn(s) on some constructio of federal law.” Merrell Dow Pharmaceuticals, Inc. v.

 3   Thompson, 478 U.S. 804, 808, 106 S. Ct. 3229, 92 L. Ed. 2d 650 (1986); Franchise Tax Board

 4   v. Laborers Vacation Trust, 463 U.S. 1, 8–9, 28, 103 S. Ct. 2841, 77 L. Ed. 2d 420 (1983); see

 5   also Kidd v. Southwest Airlines Co., 891 F.2d 540, 542 (5th Cir. 1990). “Even though the claim

 6   is created by state law, a case may ‘arise under’ a law of the United States if the complaint

 7   discloses a need for determining the meaning or application of such a law.” T.B. Harms Co. v.

 8   Eliscu, 339 F.2d 823, 827 (2d Cir. 1964), cert. denied, 381 U.S. 915, 14 L. Ed. 2d 435, 85 S. Ct.

 9   1534 (1965).

10                                            II. PROPERTY

11                                                   3.

12            Admit that the real property is commonly known as 1221 14th Avenue, Fox Island, WA

13   98333.

14                                             III. PARTIES

15                                                   4.

16            Defendants are without sufficient knowledge or information to admit or deny Plaintiff’s

17   status and authority to bring suit.

18            Defendants admit they are the record owner of the Property. Defendants are without

19   sufficient knowledge or information to admit or deny the remaining allegations.

20                        IV. NON-MILITARY STATUS OF DEFENDANTS

21                                                   7.

22            Defendants admit they are not members of the United States military.

23                                         STATEMENT OF FACTS

24
      ANSWER & AFFIRMATIVE DEFENSES                          3               HA THU DAO, ESQ
                                                                               10728-16 th Avenue SW
                                                                                 Seattle WA 98146
                                                                         Tel. 727-269-9334/Fax. 206-933-7863
            Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 85 of 92



 1                                                     8.

 2          Defendants admit that they executed a promissory note in favor of First Horizon Home

 3   Loan Corporation some 14 years ago in 2006. Defendants are without sufficient knowledge or

 4   information to admit or deny the remaining allegations and in particular, they deny that the

 5   document attached to the Amended Complaint is a true and correct copy of the original Note

 6   executed by them.

 7                                                     9.

 8          Defendants admit that they executed a promissory note in favor of First Horizon Home

 9   Loan Corporation in 2006. Defendants are without sufficient knowledge or information to admit

10   or deny the remaining allegations.

11                                                    10.

12          Defendants are without sufficient knowledge or information to admit or deny the

13   allegation as to the recording of the Deed of Trust.

14                                                    11.

15          Defendants are without sufficient knowledge or information to admit or deny the

16   allegations as to whether Plaintiff is the current holder or the transferee with the rights of a

17   holder of the Note and thus the present beneficiary under the Deed of Trust (together with the

18   “Loan”) and has the right to foreclose.

19                     VI. CLAIM FOR RELIEF-JUDICIAL FORECLOSURE

20                                                    12.

21          Defendants deny that they materially breached the terms of the Loan. The Defendants

22   were in fact discharged from bankruptcy Chapter 7 on January 13, 2010. The discharge included

23   the mortgage “Loan” now being accelerated by the Plaintiff.

24
      ANSWER & AFFIRMATIVE DEFENSES                           4                HA THU DAO, ESQ
                                                                                 10728-16 th Avenue SW
                                                                                   Seattle WA 98146
                                                                           Tel. 727-269-9334/Fax. 206-933-7863
             Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 86 of 92



 1                                                  13.

 2           The Defendants there are any payments due and owing as asserted by the Plaintiff.

 3                                                  14.

 4           The Defendants deny that there are any attorney fees and litigation costs due and owing.

 5   Defendants deny the enforceability of any “Loan documents” as the mortgage Loan was

 6   discharged in bankruptcy on January 13, 2010.

 7                                                  15.

 8           Defendants are without sufficient knowledge or information to admit or deny the

 9   allegations.

10                                                  16.

11           Defendant admit that the Property is not used principally for agricultural or farming

12   purposes.

13                                                  17.

14           Defendants are without sufficient knowledge or information to admit or deny the

15   allegations.

16                                                  18.

17           Defendants are without sufficient knowledge or information to admit or deny the

18   allegations.

19                                                  19.

20           Defendants deny the allegations. Plaintiff cannot on one hand recognize the redemption

21   period and on the other hand demand immediate possession by the purchaser of the sheriff’s

22   sale.

23                                                  20.

24
      ANSWER & AFFIRMATIVE DEFENSES                         5                HA THU DAO, ESQ
                                                                               10728-16 th Avenue SW
                                                                                 Seattle WA 98146
                                                                        Tel. 727-269-9334/Fax. 206-933-7863
             Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 87 of 92



 1           Defendants deny the allegations; the mortgage debt was discharged in bankruptcy in

 2   2010.

 3                                                    21.

 4           Defendants deny the allegations.

 5

 6                                                    22.

 7           Defendants deny the allegations.

 8                                                    23.

 9           Defendants deny the allegations.

10                                                    24.

11           Defendants deny the allegations.

12                                                    25.

13           Defendants are without sufficient knowledge or information to admit or deny the

14   allegations.

15                                                    26.

16           Defendants deny the allegations.

17                                  VII. AFFIRMATIVE DEFENSES

18           27.    Plaintiff’s claims are barred due to insufficient or defective service of process.

19           28.    Plaintiff failed to state a claim upon which relief may be granted.

20           29.    Defendants deny that Plaintiff suffered any losses, but if the court concludes

21   otherwise, Plaintiff’s claimed losses resulted from its own actions or inactions, knowing

22   submission, or Plaintiff was contributorily negligent in causing the alleged losses.

23           30.    Plaintiff failed to mitigate its alleged losses.

24
      ANSWER & AFFIRMATIVE DEFENSES                            6              HA THU DAO, ESQ
                                                                                10728-16 th Avenue SW
                                                                                  Seattle WA 98146
                                                                         Tel. 727-269-9334/Fax. 206-933-7863
            Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 88 of 92



 1          31.     Plaintiff’s claimed losses were not proximately caused or contributed by the

 2   Defendants.

 3          32.     Plaintiff’s claimed losses were caused or contributed by persons or entities over

 4   which Defendants had no control or right to control.

 5          33.     Plaintiff’s claims are barred due to the assumption of the risk.

 6          34.     Plaintiff’s claims are barred or will be limited due to waiver and/or laches.

 7          35.     Plaintiff is not the real party in interest for purposes of commencing a judicial

 8   foreclosure against the Defendants’ property.

 9          36.     Plaintiff failed to join all parties necessary to the adjudication of its claims.

10          37.     Plaintiff’s claims are barred or will be limited by estoppel.

11          38.     Plaintiff’s claims are barred by as the applicable Statute of Limitations has

12   expired: The federal court in the Western District of Washington, Tacoma, previously decided

13   Jarvis v. Fannie Mae, 2017 U.S. Dist. LEXIS (W.D. Wash. Apr. 24, 2017), aff’d mem., 726

14   Fed. App’x. 666 (9th Cir. 2018), holding that the date of the bankruptcy discharge starts the six-

15   year clock authorized by RCW 4.16.040(1) for a secured creditor to foreclose a deed of trust

16   securing the mortgage loan.

17          The instant action, commenced in 2018, is beyond the statute, and Plaintiff’s claims are

18   therefore time-barred. Hernandez v. Franklin Credit Management Corp., 2019 U.S. Dist.

19   LEXIS 136543, 2019 WL 3804138 (W.D Wash.), involves the same set of facts. The

20   Hernandez defaulted on the note and deed of trust by failing to make their required monthly

21   payment in 2010. They filed for Chapter 7 bankruptcy protection in the United State

22   Bankruptcy Court for the Western District of Washington and received a discharge in that

23   bankruptcy action on August 15, 2012. Nazario Hernandez subsequently filed a Chapter 13

24
      ANSWER & AFFIRMATIVE DEFENSES                           7                HA THU DAO, ESQ
                                                                                 10728-16 th Avenue SW
                                                                                   Seattle WA 98146
                                                                           Tel. 727-269-9334/Fax. 206-933-7863
            Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 89 of 92



 1   bankruptcy in 2018 and initiated an adversary proceeding against the mortgagee arguing that the

 2   six-year statute of limitations on enforcement of the deed of trust under RCW 4.16.040(1) began

 3   to run on August 1, 2012, which was the last date a payment was owed on the note and deed of

 4   trust prior to their Chapter 7 discharge and that the time had expired for the secured creditor to

 5   enforce the deed of trust. The bankruptcy court dismissed the Hernandezs’ adversary

 6   proceeding. Judge John Coughenour issued an order on August 13, 2019, reversing the

 7   bankruptcy court:

 8          Here, Appellant received a Chapter 7 discharge on August 15, 2012.
            Therefore, the statute of limitations on the enforcement of the deed of trust
 9          began to accrue on the last date an installment payment was due prior to the
            discharge—in this case, August 1, 2012. It is undisputed that Appellees took
10          no actions following discharge that could have tolled the six-year statute of
            limitations under Wash. Rev. Code § 4.16.040(1). Therefore, Appellees’
11          ability to enforce the deed of trust became time-barred on August 1, 2018.

12   Id. at *8, citing to Jarvis v. Fannie Mae, Case No. C16-5194-RBL, 2017 U.S. Dist. LEXIS

13   62102 at *6 (W.D. Wash. 2017), aff’d mem., 726 Fed. App’x. 666 (9th Cir. 2018) (“The final

14   six-year period to foreclose runs from the time the final installment becomes due . . . [which]

15   may occur upon the last installment due before discharge of the borrower’s personal liability on

16   the associated note”), and U.S. Bank NA v. Kendall, 2019 Wash. App. LEXIS 1704, at *4, 2019

17   WL 2750171 (Wash. Ct. App. 2019) (noting that although a deed of trust’s lien is not

18   discharged in bankruptcy, the limitations period for an enforcement action “accrues and begins

19   to run when the last payment was due” prior to discharge).

20          39.      The Statute of Limitations Defense Presents a Federal Question. Defendants’

21   statute of limitations defense presents a federal question. Jain v. Clarendon Am. Co., 304

22   F.Supp.2d 1263 (2004) (Removal was proper because the argument that the plaintiffs’ claims

23   were really claims for indemnification barred by federal law was a federal question defense);

24
      ANSWER & AFFIRMATIVE DEFENSES                          8                HA THU DAO, ESQ
                                                                                10728-16 th Avenue SW
                                                                                  Seattle WA 98146
                                                                          Tel. 727-269-9334/Fax. 206-933-7863
            Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 90 of 92



 1   Drawhorn v. Qwest Comm. Int’l, 121 F.Supp.2d 554 (2000) (“The artful pleading doctrine is an

 2   exception to the ‘well-pleaded complaint’ rule and it applies when a state law claim involves a

 3   substantial federal issue. The artful pleading doctrine does not convert legitimate state claims

 4   into federal ones, but rather reveals the suit’s necessary federal character.”); In re Wireless Tel.

 5   Fed. Cost Recovery Fees Litig., 343 F.Supp.2d 838 (2004) (a plaintiff may not defeat removal

 6   by omitting to plead necessary federal questions. If a court concludes that a plaintiff has artfully

 7   pleaded claims in this fashion, it may uphold removal even though no federal question appears

 8   on the face of the plaintiff’s complaint).

 9              40.   Defendants reserve the right to assert additional affirmative defenses as revealed

10   by further investigation and discovery.

11
                                        VIII. PRAYER FOR RELIEF
12
           Having fully answered each and every allegation contained in Plaintiff’s First Amended
13
     Complaint, Defendants pray the Court to grant them the following relief:
14
           1.         Dismiss Plaintiff’s lawsuit with prejudice;
15
           2.         Enter an award against Plaintiff and in favor of the Defendants for all damages,
16
     costs, expenses, and reasonable attorney’s fees incurred in having to defend against this action;
17
     and
18         3.         Such further relief as the Court may determine to be just, equitable, or fair.

19

20   //

     //
21
     //
22
     //
23
     //
24
      ANSWER & AFFIRMATIVE DEFENSES                            9               HA THU DAO, ESQ
                                                                                 10728-16 th Avenue SW
                                                                                   Seattle WA 98146
                                                                           Tel. 727-269-9334/Fax. 206-933-7863
         Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 91 of 92



 1
          DATED this 11th day of February 2020.
 2

 3

 4
                                     /s/ Ha Thu Dao
 5                                   HA THU DAO, WSBA 21793
                                     10728-16th Avenue SW, Seattle WA 98146
 6                                   Phone 727-269-9334/ Fax 206-933-7863
                                     Counsel for Defendants Scott & Deborah Townsend
 7
                                     /s/ Christina L Henry
 8                                   Christina L Henry, WSBA 31273
                                     Henry & DeGraaff, PS
 9                                   787 Maynard Ave S, Seattle WA 98104
                                     Phone 206-330-0595/ Fax 206-400-7609
10                                   Counsel for Defendants Scott & Deborah Townsend

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ANSWER & AFFIRMATIVE DEFENSES                 10              HA THU DAO, ESQ
                                                                     10728-16 th Avenue SW
                                                                       Seattle WA 98146
                                                               Tel. 727-269-9334/Fax. 206-933-7863
            Case 3:20-cv-05397-BHS Document 13-1 Filed 08/03/20 Page 92 of 92



 1                                          Certificate of Service

 2
             The undersigned certifies under the penalty of perjury according to the laws of the United
 3
     States and the State of Washington that on this date I caused to be served in the manner noted below
 4
     a copy of this document entitled DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES
 5
     individual(s):
 6

 7
      Kelly D. Sutherland                                James A. Craft
      SHAPIRO & SUTHERLAND, LLC                          SHAPIRO & SUTHERLAND, LLC
 8
      1499 SE Tech Center Place                          1499 SE Tech Center Place
      Suite 255                                          Suite 255
 9    Vancouver, WA 98683                                Vancouver, WA 98683
      Tel# 360-260-2253                                  Tel# 360-260-2253
10    Fax# 360-260-2285                                  Fax# 360-260-2285
      ksutherland@logs.com                               jcraft@logs.com
11    gshahak@logs.com                                   jacraftlaw@gmail.com

12

13   [ ] Via Facsimile
     [X ] Via First Class Mail
14   [ ] Via Certified Mail, Return Receipt Requested
     [ ] Via Messenger
15   [X] Via Email and CM/ECF

16           EXCUTED THIS this 11th day of February 2020 in Seattle, Washington.

17                                                  ___/s/ Christina L Henry
                                                    Christina L Henry
18

19

20

21

22

23

24
      ANSWER & AFFIRMATIVE DEFENSES                          11                HA THU DAO, ESQ
                                                                                 10728-16 th Avenue SW
                                                                                   Seattle WA 98146
                                                                          Tel. 727-269-9334/Fax. 206-933-7863
